
                                                                                         Exhibit 10.20                                            

Inter Company Lending Agreement
 
Between
 
Capital Solutions Management LP,
 
Capital Solutions Distributors LLC
 
And
 
CS Financing Corporation
 


 
This Inter Company Lending Agreement (“Agreement”) is entered into on August 21,
2008 but is effective as of July 31, 2008, and is made between Capital Solutions
Management LP (“CSM”), Capital Solutions Distributors, LLC (“CSD”) and CS
Financing Corporation (“CSF”).


WHEREAS, the above affiliated companies share expenses and as a result of timing
differences between the receipt of revenue and the payment of expenditure
obligations, the companies have agreed to create an inter company lending
agreement to permit short term borrowings among the affiliated companies.
 
The parties agree as follows:
 
1.           Lending Facility.
 


 
1.1.  
The parties agree that that each may borrow from another party, upon mutual
consent, at an annual interest rate equal to the Prime Rate (as established by
the Bank of America) and based upon a 365 day calendar year.

 


 
1.2.  
The term of each borrowing shall be 30 calendar days or less, but may be
extended by the borrower for up to an additional 30 days, but any further
extension must be agreed to by both parties.

 


 
1.3.  
Interest upon such loans shall be due upon the 25th of each calendar month,
regardless of whether any, or all, of the principal has been paid.

 


 
1.4.  
The borrower may pre-pay any, or all, of the unpaid principal at any time
without any penalty or additional charge.

 


 
2.  
Procedure.

 


 
2.1.  
The Lender and the borrower shall reflect the loans (both principal and
interest) upon their financial and accounting books.

 
2.2.  
Each loan shall be evidenced by emails or documents signed by a respective
senior executive of each of the lender and the borrower.

 


3.  
Term.  This Agreement shall expire on December 31, 2010.

 


 
4.  
Termination.  Any parties may terminate their participation in this Agreement
upon 30 calendar days prior Notice to the other parties.  A termination notice
(“Notice”) shall specify the effective date of the termination.  A party’s
termination must be effective upon the end of a calendar month (unless the other
parties agree otherwise).  A party’s termination shall not terminate a party’s
obligations to repay any unpaid principal and/or interest.

 


 
5.  
Other.

 


 
5.1.  
Governing Law.  This Agreement shall be governed by California Law.

 


 
5.2.  
Successors.  This Agreement shall be binding upon any successor entities.

 


 
5.3.  
Waiver.  Any waiver of any provisions under this Agreement shall not be
construed as a continuing waiver.



5.4.  
Notices.  All notices, consents and other communications hereunder must be in
writing and will be deemed to have been duly given when delivered personally, or
one (1) business day after being sent by an overnight courier (with next
business day delivery), or four (4) business days after being sent postage
prepaid by certified or registered mail, return receipt requested.  Faxed
notices are sufficient to meet the notice requirement, provided an original copy
follows it in a timely manner.  All notices should be sent to the following
addresses and indicated contacts:



 
CSM
21 Tamal Vista Blvd., Suite 230

 
Corte Madera, CA 94925

 
Attention: Timothy Redpath

 
Tel: 415-927-7302

 
Fax: 415-927-7291

 
Email: tredpath@csmlp.com



 
CSD
21 Tamal Vista Blvd., Suite 230

 
Corte Madera, CA 94925

 
Attention: Timothy Redpath

 
Tel: 415-927-7302

 
Fax: 415-927-7291

 
Email: tredpath@csmlp.com



 
CSF
21 Tamal Vista Blvd., Suite 230

 
Corte Madera, CA 94925

 
Attention: Timothy Redpath

 
Tel: 415-927-7302

 
Fax: 415-927-7291

 
Email: tredpath@csmlp.com



 
5.5.  
Assignments.  No party will assign any of its rights or delegate any of its
duties under this Agreement without the prior written consent of the other
parties, which will not be unreasonably withheld.  Any unauthorized assignment
or delegation will be null and void.  No party will not be relieved of any of
its obligations hereunder as a result of any assignment of this
Agreement. Subject to the foregoing, this Agreement will be binding upon and
inure to the benefit of the Parties’ successors and assigns.



5.6.  
Waivers.  No modification of this Agreement and no waiver of any breach of this
Agreement will be effective unless in writing and signed by an authorized
representative of the party against whom enforcement is sought.  No waiver of
any breach of this Agreement and no course of dealing between the parties will
be construed as a waiver of any subsequent breach of this Agreement.



5.7.  
Entire Contract.  This Agreement constitutes the sole and entire Agreement and
understanding between the parties hereto as to the subject matter hereof, and
supersedes all prior discussions, agreements and understandings of every kind
and nature between them as to such subject matter.  Neither party will be bound
nor liable to the other party for any representation, promise or inducement made
by any agent or person in the other’s employ that is not embodied in this
Agreement.



5.8.  
Survivability.  In the event this Agreement is terminated, the provisions of
sections 4 and 5 of this Agreement will survive such termination.



This Agreement is executed by parties as follows:
 
Capital Solutions Management, LP


By:           _/s/ Timothy Redpath____________________
Timothy Redpath
Managing Partner


Capital Solutions Distributors, LLC


By:           _/s/ Timothy Redpath_____________________
Timothy Redpath
President


CS Financing Corporation


By:           _/s/ Timothy Redpath______________________
Timothy Redpath
CEO

